Citation Nr: 1517186	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material has been received to reopen a previously denied claim for a bilateral hearing loss disability; and if so, whether service connection is warranted.

2.  Whether new and material has been received to reopen a previously denied claim for tinnitus; and if so, whether service connection is warranted.

3.  Entitlement to service connection for left ear cholesteatoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral hearing loss disability, tinnitus and left ear cholesteatoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied a claim for service connection for a bilateral hearing loss disability based on a finding that the Veteran had normal hearing upon separation from service.  The Veteran did not appeal.

2.  In an August 2006 rating decision, the RO denied a claim for service connection for tinnitus based on a finding that had normal hearing upon separation from service.  The Veteran did not appeal.

3.  The evidence received since the August 2006 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  

CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  

2.  The evidence received since the August 2006 rating decision is new and material and the claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regards to the claims to reopen, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability and tinnitus.   Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

In an August 2006 rating decision, the RO denied service connection for a bilateral hearing loss disability and tinnitus due to evidence that the Veteran had normal hearing during service and at separation.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the August 2006 rating decision is final.

Since the previous denial, the Veteran submitted a letter from his private doctor, Dr. E.S.M., which indicated that the Veteran's hearing test is consistent with his history of an injury causing the ringing in the ears.  Although this statement is insufficient to grant benefits because it is vague and lacks supporting rationale, it triggers the VA's duty to obtain a medical opinion under McLendon v. Nicholson.  In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, there is evidence of a current disability and evidence that an injury was incurred in service, but there is insufficient competent medical evidence to make a decision.  In that regard, and as will be discussed in the remand portion, the Veteran's February 2006 VA examination is inadequate for adjudication purposes.  

It is noted that the Veteran submitted copies of service treatment records in November 2010 and March 2011.  As these are duplicate copies of service treatment records which were already of record, 38 C.F.R. § 3.156(c) is not applicable to his claim.  

Accordingly, the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus are reopened.  To that extent only, the appeals are allowed. 


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a bilateral hearing loss disability, having been received, the claim to reopen is granted, to that extent only.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for tinnitus, having been received, the claim to reopen is granted, to that extent only.  


REMAND

First, the Board finds that a VA examination is warranted under Shade.  The Veteran has submitted evidence that he suffers from a bilateral hearing loss disability and tinnitus which he contends is related to service.  Specifically, the Veteran has contended that his exposure to mortar fire and engine noise has caused his current disabilities.  Therefore, the Veteran has submitted evidence, when considered with the old evidence, triggers the Secretary's duty to assist by providing a medical opinion.  

The Veteran's entrance audiogram in January 1977 revealed normal hearing bilaterally.  However, his separation audiogram in October 1979 reflected hearing impairment in the right ear, as the puretone thresholds at 500 and 1000 Hertz exceeded the "normal" range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).
The Veteran was afforded a VA examination in February 2006 where the examiner diagnosed the Veteran with bilateral hearing loss with tinnitus and serous otitis bilaterally, left greater than right.  The examiner opined that the Veteran's current bilateral hearing loss and tinnitus were not related to service because the Veteran's service medical records indicate normal puretone thresholds in 1977 and normal puretone thresholds in 1979.  The examiner did not address the significance, if any, of the change in puretone thresholds for the Veteran's right ear from 1977 to 1979.  Further, the examiner improperly relied on the absence of a hearing disability in service as the basis for the opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the Board finds that the February 2006 VA examination is inadequate for adjudication purposes and remands for a new examination.  

Second, the Veteran was afforded an ear disease VA examination in February 2009 where the examiner opined that the Veteran's cholesteatoma was not related to service because "medical literature does not support cholesteatoma resulting from a serous otitis media which this patient had in [service in] 1977."  The examiner noted that the Veteran was treated in service in February 1977 for otitis media and during a follow up visit about 5 days later, had resolving otitis media.  The examiner noted that there was no record of ear problems or treatment since service up until 2006, when the Veteran had surgery.  

However, the February 2009 VA examiner did not address the Veteran's competent statement that he self treated his ear infections post-service because he could not afford to seek proper medical care.  See February 2011 VA Form 9.   The examiner also did not address April 2006 private treatment records from Dr. E.S.M. which indicate a diagnosis of chronic mastoiditis with otitis media and tympanic membrane perforation or the February 2006 VA examiner's diagnosis of serous otitis.  The Board finds that a remand for an addendum opinion is necessary to address the Veteran's lay statements as well as his multiple diagnoses related to his ear disease.   

Lastly, the most recent VA treatment records associated with the case file are dated September 2009.  As it appears that the Veteran may be treated on a regular basis at a VA facility, the Board finds it necessary to obtain updated VA treatment records.
Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims folder all pertinent VA medical records dating from September 2009.

2.  Then, schedule the Veteran for an ear disease examination to determine the nature, extent, onset and etiology of his left ear cholesteatoma.  The electronic claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear cholesteatoma began in or is related to any incident of military service.

The examiner's attention is directed to the February 1977 treatment for otitis media; the Veteran's competent statement of self treatment for ear infections post-service; April 2006 private treatment records from Dr. E.S.M. which indicate a diagnosis of chronic mastoiditis with otitis media and tympanic membrane perforation and the February 2006 VA examiner's diagnosis of serous otitis.

3.  Then, schedule the Veteran for another VA examination to ascertain the nature and etiology of his bilateral hearing loss disability and tinnitus.  The electronic claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss disability is related to any incident of military service, including in-service noise exposure and the Veteran's report of an ear infection in service.  The examiner should explain the significance, if any, of any shifts in hearing acuity in service.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is related to any incident of military service, including in-service noise exposure and the Veteran's report of an ear infection in service.

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A complete rationale is requested for all opinions.  

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


